Citation Nr: 0102144	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
post-operative residuals of a fracture of the right ankle 
with internal fixation and removal of hardware.  

2.  Entitlement to an increased evaluation for post-operative 
residuals of a fracture of the right ankle with internal 
fixation and removal of hardware, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1987 to December 
1991.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a February 1999 
rating decision of the Atlanta, Georgia Regional Office 
(hereinafter "the RO") which, in effect, assigned a 10 
percent disability evaluation for the veteran's service-
connected post-operative residuals of a fracture of the right 
ankle with internal fixation and removal of hardware 
effective December 1, 1998.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  

The Board notes that a September 1998 rating decision reduced 
the disability evaluation assigned for the veteran's service-
connected right ankle disorder from 30 percent to a 
noncompensable disability evaluation effective December 1, 
1998.  The February 1999 rating decision, noted above, 
assigned a 10 percent disability evaluation for such disorder 
effective as of the December 1, 1998 date.  In his notice of 
disagreement and substantive appeal, the veteran objected to 
the reduction of the 30 percent disability evaluation to the 
now assigned 10 percent disability evaluation.  The veteran 
also indicated that he was seeking an increased disability 
evaluation for his service-connected right ankle disorder.  
The Board finds, therefore, that the veteran's claim is 
comprised of both a restoration component and an increased 
rating component and that the two issues on appeal are 
properly identified on the first page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The clinical evidence at the time of the September 1998 
and February 1999 rating decisions, did not adequately 
demonstrate improvement in the veteran's right ankle 
disorder.  

3.  The veteran's right ankle disorder is productive of no 
more than marked ankle disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for restoration of a 30 percent 
evaluation for post-operative residuals of a fracture of the 
right ankle with internal fixation and removal of hardware 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.105(e), 3.344 and Part 4, including 
§§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5003, 
5262, 5270, 5271, 7803, 7804 (1999).  

2.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of a fracture of the right ankle with 
internal fixation and removal of hardware have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and 
Diagnostic Codes 5003, 5262, 5270, 5271, 7803, 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  All treatment 
records identified by the veteran have been obtained and 
associated with the claims file, and he has been notified of 
the evidence needed for his claims.  Accordingly, the Board 
concludes that remanding the claims for additional 
development under the new statute is not necessary, and 
reviewing the claims without remanding them is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

I.  Restoration of a 30 Percent Evaluation for Post-Operative 
Residuals of a
Fracture of the Right Ankle with Internal Fixation and 
Removal of Hardware

A.  Historical Review

The veteran's service medical records indicate that in 
October 1991, he suffered a Maisonneuve fracture of the 
posterior malleolus of the right ankle.  A November 1991 
treatment entry noted that the veteran was seen for follow-up 
of a Maisonneuve fracture of the right ankle and status post 
open reduction and internal fixation with a syndesmosis 
screw.  The assessment, at that time, was that the veteran's 
right ankle was stable.  

The veteran underwent a VA general medical examination in 
August 1992.  The diagnoses included status post fracture of 
the right ankle with internal fixation and status post 
removal of hardware, with residuals of decreased range of 
motion, swelling, and weight bearing with increased activity.  

In September 1992, service connection was granted for post-
operative residuals of a fracture of the right ankle with 
internal fixation and removal of hardware.  A 10 percent 
disability evaluation was assigned effective December 21, 
1991.  

VA treatment records dated from February 1992 to December 
1993, including VA examination reports, indicated that the 
veteran was treated for several disorders including his right 
ankle disorder.  A May 1994 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected right ankle disorder to 20 percent effective 
December 20, 1991.  

VA treatment records dated from April 1995 to June 1995 
referred to continued treatment.  An April 1995 VA hospital 
discharge summary related a diagnosis of right tibialis 
posterior tendon dysfunction.  A June 1995 rating decision 
granted the veteran a temporary total rating for 
convalescence from April 21, 1995 to July 31, 1995.  A 20 
percent evaluation was re-instated beginning on August 1, 
1995.  

The veteran underwent a VA orthopedic examination in March 
1996.  He reported that he had chronic pain (24 hours a day) 
with stiffness, aching and sharpness since his second 
surgery.  The veteran also indicated that he had less 
movement especially in the mornings on awakening.  He also 
complained of bilateral ankle pain and reported that 
prolonged standing or moving around worsened his pain.  It 
was further noted that the veteran's right ankle would swell 
with too much use and that it would sprain more easily.  The 
examiner reported that there was a 13.4 cm vertical right 
medial ankle scar which curved towards the anterior foot and 
was nontender without adhesion.  There was also an 8.4 cm 
scar of the right lateral ankle with scar tenderness but no 
adhesion.  The examiner also indicated that there was bony 
hypertrophy and deformity of the medial malleolus extending 2 
cm towards the arch.  The examiner noted that there was 
palpable medial malleolar tenderness with the veteran pulling 
his foot away and his face grimacing.  Testing for an ankle 
mortise on the right ankle was tender without gross laxity.  
The examiner stated that the veteran's right ankle was too 
sensitive to pain and pulling away to evaluate for very fine 
minimal laxity signs.  The strength was adequate.  The 
examiner reported that flexion on the right was from 0 to 10 
degrees with extension of 0 to 30 degrees with facial 
grimacing and reaching.  The limits were performed slowly and 
carefully.  The examiner indicated that there was arch 
tenderness anteriorly on the right and that the right arch 
was mildly flattened compared to the left.  The diagnosis was 
status post fracture of the right ankle times 2 with chronic 
pain, post-traumatic arthritis and limitation of motion.  A 
March 1996 radiological report noted an impression of post-
traumatic changes for the right distal tibia.  As to a 
discussion, it was noted that there were post-traumatic and 
post-operative changes present in the distal right tibia as 
well as multiple bony fragments located inferior to the 
medial malleolus.  There was no evidence of intra-articular 
loose bodies.  

A May 1996 rating decision increased the disability 
evaluation assigned for the veteran's service-connected post-
operative residuals of a fracture of the right ankle with 
internal fixation and removal of hardware to 30 percent 
effective January 30, 1996.  

In April 1998, the RO proposed reducing the veteran's 
disability evaluation for his service-connected right knee 
disorder to a noncompensable evaluation on the basis that the 
veteran failed to report for examinations.  The RO notified 
the veteran in May 1996 of the proposed reduction.  A 
September 1998 rating decision reduced the disability 
evaluation assigned for the veteran's service-connected right 
ankle disorder to a noncompensable disability evaluation 
effective December 1, 1998.  The Board notes that the veteran 
reported that he had moved and was not given notice of the 
scheduled examinations.  

The veteran underwent an orthopedic examination for VA 
purposes in January 1999.  He reported that his ankle hurt 
everyday and that he had sharp pain in the right ankle next 
to the ankle bone.  It was also noted that the veteran 
suffered from pain, weakness, stiffness, swelling, 
inflammation and instability of the right ankle.  The veteran 
described his symptoms as sharp piercing pain to the inside 
of his ankle with stiffness.  The examiner reported that the 
veteran had limited function of standing and walking.  There 
were no signs of inflammation or osteomyelitis in the right 
ankle and no constitutional signs of bone disease.  The 
examiner indicated that there was a longitudinal 6 cm scar on 
the medial and lateral aspect of the ankle.  As to range of 
motion of the right ankle, the examiner noted that 
dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 
45 degrees.  The examiner stated that the veteran had pain on 
eversion of the ankle and that he did not have any 
constitutional signs of arthritis.  The examiner reported 
that an X-ray of the right ankle was read as ankle mortise 
which was well-preserved.  It was noted that there were 
accessory ossicles adjacent to the medial malleolus and what 
could be minimal post-traumatic changes locally.  There was 
also slight hypertrophic changes of the dorsal aspect of the 
talus and no acute findings identified.  The impression, 
pursuant to the X-ray, was some hypertrophic changes of the 
right ankle as described, but with otherwise unremarkable 
findings.  As to a diagnosis, the examiner indicated that the 
veteran had an established diagnosis of status post fracture 
of the right ankle with internal fixation status post removal 
of hardware.  The examiner commented that the veteran had 
pain in the right ankle when standing and that he sometimes 
could not ambulate well.  The examiner remarked that the 
veteran was a chef and that he had to be on his feet and deal 
with the pain and that it had a moderate effect on his usual 
occupation.  The examiner indicated that the veteran's right 
ankle disorder had a mild effect in that it limited his 
physical activity.  

A February 1999 rating decision assigned a 10 percent 
disability evaluation for the veteran's service-connected 
post-operative residuals of a fracture of the right ankle 
with internal fixation and removal of hardware effective 
December 1, 1998.  

B.  Restoration

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 (1999) to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 (1999) 
provide that in any evaluation-reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344(c) (1999) also establish that 
there must be improvement before an evaluation is reduced.  
The Court has restored evaluations when VA has failed to 
consider whether there is improvement.  

As noted above, in July 1995, the disability evaluation for 
the veteran's service-connected right ankle disorder was 
increased from 20 percent to 30 percent effective January 3, 
1996.  The veteran's 30 percent evaluation was reduced to a 
noncompensable evaluation effective December 1, 1998 pursuant 
to a September 1998 rating decision.  A February 1999 rating 
decision then assigned a 10 percent disability evaluation 
effective December 1, 1998.  The Board notes that the 
veteran's 30 percent evaluation had not been in effect for 
five years or more.  Given this fact, the Board finds that 38 
C.F.R. § 3.44(a) (1999), is not applicable to the instant 
appeal.  

The Board concludes that the reduction of the disability 
evaluation assigned for the veteran's service-connected post-
operative residuals of a fracture of the right ankle with 
internal fixation and removal of hardware was not warranted.  
It is observed that the veteran's service-connected right 
ankle disorder had been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. Part 4, Diagnostic Codes 
5262, 5270, 5271 (1999).  The 30 percent evaluation was 
apparently based on a March 1996 VA orthopedic examination 
report.  The RO determined, at that time, that the veteran's 
symptomatology more closely demonstrated marked ankle 
disability.  The March 1996 VA orthopedic examination report 
noted that the veteran complained of chronic right ankle pain 
with stiffness, aching and sharpness.  The examiner reported 
that there was palpable medial malleolar tenderness, right 
arch tenderness and that testing for an ankle mortise on the 
right ankle was tender without gross laxity.  The examiner 
stated that the veteran's right ankle was too sensitive to 
pain and pulling away to evaluate for very fine minimal 
laxity signs.  The examiner also noted that flexion of the 
right ankle was 0 to 10 degrees and that extension was 0 to 
30 degrees with facial grimacing and reaching.  The diagnosis 
was status post fracture of the right ankle times 2 with 
chronic pain, post-traumatic arthritis and limitation of 
motion.  

The Board observes that the RO apparently based the 
assignment of the 10 percent disability evaluation on a 
January 1999 orthopedic examination report for VA purposes 
which noted that the veteran suffered from right ankle pain, 
weakness, stiffness, swelling, inflammation and instability 
of the right ankle.  The veteran described his symptoms as 
sharp piercing pain to the inside of his ankle with 
stiffness.  The examiner reported that the veteran had 
limited function of standing and walking.  It was noted that 
dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 
45 degrees.  The examiner stated that the veteran had pain on 
eversion of the ankle.  However, the examiner did not 
specifically address whether there was any limitation of 
motion of the right ankle due to pain.  As to a diagnosis, 
the examiner indicated that the veteran had an established 
diagnosis of status post fracture of the right ankle with 
internal fixation status post removal of hardware.  The 
examiner commented that the veteran's right ankle disorder 
had a moderate effect on his usual occupation, but that 
overall it had a mild effect in that it limited his physical 
activity.  The Board is of the view that the findings shown 
pursuant to the January 1999 examination do not demonstrate 
improvement of the veteran's service-connected right ankle 
disorder such as would be contemplated under the provisions 
of 38 C.F.R. § 3.344(c) (1999).  See Brown.  Although the 
examiner commented that the veteran's right ankle disorder 
had only a mild effect in that it limited his physical 
activities, this is not clearly shown from the symptomatology 
reported, to include the notations as to limited function of 
standing and walking.  Much of the symptomatology indicated 
at the time of the January 1999 examination which resulted in 
the reduction had also been related pursuant to the earlier 
March 1996 examination.  The Board simply is unable to 
conclude based on the medical evidence that the record 
sufficiently reflects a reduction in the level of underlying 
disability to such an extent as to have warranted the 
reduction from the 30 percent evaluation.  Accordingly, the 
Board finds that restoration of a 30 percent evaluation for 
the veteran's service-connected post-operative residuals of a 
fracture of the right ankle with internal fixation and 
removal of hardware is warranted.  




II.  Increased Evaluation

A.  Historical Review

As noted above, the Board has concluded that a 30 percent 
disability evaluation should be restored for the veteran's 
service-connected post-operative residuals of a fracture of 
the right ankle with internal fixation and removal of 
hardware.  The Board will address whether an evaluation in 
excess of 30 percent is warranted.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  Malunion 
of the tibia and fibula of either lower extremity warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
the malunion produce moderate ankle disability.  A 30 percent 
evaluation requires that the malunion produce marked ankle 
disability.  38 C.F.R. Part 4, Diagnostic Code 5262 (1999).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1999).  Ankylosis of either ankle warrants a 20 
percent evaluation if the ankle is fixed in plantar flexion 
at an angle of less than 30 degrees.  A 40 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle of more than 40 degrees; in dorsiflexion at an angle of 
more than 10 degrees; or with abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. Part 4, 
Diagnostic Code 5270 (1999).  Moderate limitation of motion 
of either ankle warrants a 10 percent evaluation.  A 20 
percent evaluation requires marked limitation of motion.  38 
C.F.R. Part 4, Diagnostic Code 5271 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than malunion of the tibia 
and fibula with marked ankle disability.  38 C.F.R. Part 4, 
Diagnostic Code 5262 (1999).  The veteran is in receipt of 
the maximum allowable disability evaluation under such 
schedular criteria.  The most recent January 1999 orthopedic 
examination report for VA purposes noted that the veteran 
suffered from pain, weakness, stiffness, swelling, 
inflammation and instability of the right ankle.  The 
examiner reported that the veteran had limited function of 
standing and walking.  There was also pain on eversion of the 
ankle.  An X-ray of the right ankle was read as ankle mortise 
which was well-preserved.  It was noted that there were 
accessory ossicles adjacent to the medial malleolus and what 
could be minimal post-traumatic changes as well as slight 
hypertrophic changes of the talus.  The impression was some 
hypertrophic changes of the right ankle as described, with 
otherwise unremarkable findings.  Additionally, the Board 
notes that a March 1996 radiological report, as to the right 
ankle, noted an impression of post-traumatic changes for the 
right distal tibia.  It was also reported that there were 
post-traumatic and post-operative changes present in the 
distal right tibia as well as multiple bony fragments located 
inferior to the medial malleolus.  There was no evidence of 
intra-articular loose bodies.  The Board notes that the most 
recent January 1999 orthopedic examination report for VA 
purposes does indicate symptomatology which is more nearly 
reflective of marked ankle disability.  Further, as noted 
above, the veteran is already in receipt of the maximum 
evaluation of 30 percent pursuant to the appropriate 
schedular criteria noted above.  

The Board observes that the veteran's present 30 percent 
evaluation exceeds the disability evaluation (20 percent) he 
would be entitled to pursuant to the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 5271 (1999).  Further, ankylosis of 
the right ankle has not been shown.  38 C.F.R. Part 4, 
Diagnostic Code 5270 (1999).  The Board further observes that 
the clinical and other probative evidence of record fails to 
indicate that the veteran suffers from a poorly nourished 
scar with repeated ulceration or a tender and painful scar on 
objective demonstration, such as would warrant a separately 
assignable compensable rating.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804 (1999).  The January 1999 orthopedic 
examination report for VA purposes noted solely that there 
was a 6 cm scar on the medial and lateral aspect of the 
ankle.  Therefore, the Board concludes that a 30 percent 
disability evaluation sufficiently provides for the veteran's 
present level of disability.  The Board also finds that such 
disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  The Board notes that functional 
impairment due to painful motion is one of the criteria for 
compensation from musculoskeletal disabilities and where 
arthritis is shown by clinical evidence, additional 
compensation under the Diagnostic Codes governing the 
evaluation of arthritis may be appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999); VA O.G.C. Prec. 9-98 (August 14, 
1998); VA O.G.C. Prec. 23-97 (July 1, 1997).  However, 
because, the veteran's painful and limited right ankle motion 
has already been considered in his current evaluation under 
Diagnostic Codes 5270, 5271, the requirements of 38 C.F.R. 
§ 4.40, 4.45, 4.59, have been satisfied.  Furthermore, the 
assignment of a separate evaluation under Diagnostic Codes 
5003, governing arthritis, would result in the evaluation of 
the same disability/symptoms under various diagnoses, which 
is prohibited by 38 C.F.R. § 4.14 (1999).  Consequently, the 
Board finds that additional compensation is not warranted for 
arthritis of the right ankle or functional loss due to 
painful motion.  Accordingly, an increased evaluation for 
post-operative residuals of a fracture of the right ankle 
with internal fixation and removal of hardware is not 
warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A 30 percent evaluation for post-operative residuals of a 
fracture of the right ankle with internal fixation and 
removal of hardware is restored, subject to the laws and 
regulations governing the grant of monetary benefits.  An 
increased evaluation for post-operative residuals of a 
fracture of the right ankle with internal fixation and 
removal of hardware is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals
	Board of Veterans' Appeals



 

